Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA .

eee”

 

 

 

ANTHONY REID, et alia, = i a f= D Honorable John E. Jones, IT
_ Plaintiffs HARRISBURG, PA :
versus MAR 99 220 No. 18-CV-0176
| . PER \y
JOHN WETZEL, et alia, “DEPUTY CLERK
Defendants Complaint Filed January 25, 2018

 

OBJECTION TO PROPOSED SETTLEMENT AGREEMENT

 

\,
‘Serre

I. INTRODUCTION -

On January 25, 2018, Plaintiffs filed this lawsuit on behalf of a class of prisoners--of
~ which undersigned objector is a part--currently sentenced to death and confined in the
Pennsylvania Department of Corrections (hereafter. Department’). Plaintiffs allege--
and objector maintains--the Department and Defendants have violated the Eighth and

Fourteenth Amendments to the United States Constitution.

Objector concedes that the Department and Defendants have implemented some
improvements since the filing of the complaint; however, objector notes that the
Department and Defendants have offered no express promises to not revert to the

former conditions. Objector apprehends that risk.

Objector was first officially notified of the proposed Settlement Agreement two weeks

1
Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 2 of 18

after its preliminary approval and approximately one month in advance of the deadline
to object. On December 3, 2019, the objector observed staff of the Capital Case Unit
("CCU") disseminating notices to some class members and making available a single
copy of the Settlement Agreement in common areas (or "dayrooms"). Objections

pertaining to the Notice are presented infra, Section III(B).

As the objector, an unnamed member of the plaintiff class, has had no participation in
the shaping of the Settlement Agreement, the objector implores the court to take
particular care in the guarding of his interests as a party absent from settlement

negotiations and approval hearings.

Herein offered are good-faith objections designed to aid the court in evaluating the
proposed Agreement in light of its ambiguities, contradictions, and deficiencies. The

- vociferousness of the objections is tempered only by due respect for the court.

Objections conform to Fed. R. Civ. P. 23(e)(5)(A) in that they are’sufficiently specific to
sections of the Notice of Proposed Settlement, the Agreement itself, or to related

proceedings and circumstances.

In most instances, these objections apply to the entire class except where, as indicated,
they apply to a specific subset of the class housed at Pennsylvania's State Correctional

Institution ("SCI") Phoenix.

_Most objections contained herein are grounded in a provision's failure to comport with
the guiding spirit of the Agreement which first appears in the Notice's summary as the
purported chief benefit to the plaintiff class: "Plaintiffs and the Class will be provided
with all the rights and privileges afforded to prisoners housed on standard general

}

population units.” See Section I, "Especial Approval", infra.

2
5
Secnec”

‘Semee”

Case 1:18-cv-00176-JEJ Document 130 .Filed 03/09/20 Page 3 of 18

Section II, "Objections", is organized into two main parts: A) The Settlement Agreement
and B) Notice of Proposed Settlement. In Part A, the court is asked to review specific
objections to the text of the Agreement before considering two general, or chief,
objections. Part B deals with the individual and cumulative effect of objectionable

circumstances on the fairness and sufficiency of the Notice.

In the Conclusion, Section IV, the objector permits himself a less formal summary of his

objections and final thoughts before asking the court to disapprove the Settlement and

challenging the Parties to truly make good on the words of their proposal.

Tl. ESPECIAL APPROVAL

The hopes of the objector were dashed, not because the highest of them had to yield to
the sureness of resolution that compromise provides, but because the promise given in

the Notice and again in the Agreement itself scarcely survived the turn of a page.

i

The settlement would instead have the enthusiastic support of the objector had it not -

strayed from "Plaintiffs and the class will be provided with all the rights and privileges
afforded to prisoners housed on standard general population units." (Notice, p. 2). This |
principle appears again in the Agreement, albeit with a very unfortunate variation of
terms: "Prisoners confined to the CCU shall be provided..." (Agreement, Section V(A)(1),
emphasis supplied).

The phrase "confined to the CCU" is unfortunate because it is not possible to be confined

to any housing unit but still be "provided with all the rights and privileges afforded to

' prisoners housed on standard general population units." Such rights and privileges

entail movement off the housing unit to eat, to work, to exercise, to go to school, to

3
Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 4 of 18

recreate, to receive healthcare, to visit, to worship, etc.

The objection is not to being housed on a unit exclusively populated by other death-
sentenced prisoners, but to being confined to the unit whereas the Agreement purports

to equality with prisoners who are not, in this context, so confined.

The objector especially APPROVES of Section V(A)(1) of the Agreement but would

strike the language “prisoners confined to the CCU" wherever it appears in the

Agreement referring to "plaintiffs and class members." The objector would then place a
period at the end of the sentence and excise the entire remainder of Section V, leaving

that sole provision to constitute the whole of the Agreement between the parties.

Ill. OBJECTIONS

A. The Proposed Settlement Agreement
1, Specific Objections to the Text
Divergence from the "equality principle" of Agreement Section V(A)(1) has

given rise to most of the specific objections to the text of the Agreement:

* Section V(A)(2)(b)(iii) states: "Prisoners confined to the CCU likewise shall not
be subjected to strip-searching or to shackling, tethering, or other physical
restraint when traveling outside the CCU." The Objector would amend this

subsection to preclude the use of officer-escorts.

° Section V(A)(2)(d) states: "[W]ork assignments shall include on-unit jobs, as well
as jobs occuring outside, but adjacent to, the CCU." Objector would strike the
phrase "but adjacent to" and end the sentence after the quoted portion in order

to offer the class equal employment opportunity.

4
Seer”

Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 5 of 18 |

i

This subsection creates some of the concern about equitable treatmeant of class
members relative to one another which a court considers according to Fed. R. |
Civ. P. 23(e)(2)(D). The existence of a "satellite kitchen” at SCI Greene appears to
be a true "off-unit" employment assignment that has no analogue at SCI Phoenix.

Revising the subsection eliminates any concern about equitable treatment.
The objector would strike Section V(A)(2)(k) entirely.

Since the Agreement is silent on this point and the objector cannot know
whether counsel fulfilled their responsibility of providing the court with
necessary information in their Joint Motion for Preliminary Approval or
elsewhere, it falls to the objector to apprise the court of the rights and privileges

afforded to prisoners in general population as it regards outdoor recreation.

Each housing unit at SCI Phoenix, including the CCU, has its own attached "side
yard" that is paved concrete enclosed by fencing or, on level 5 units such as the

CCU, by sheer concrete walls topped with razor wire. See Agreement Ex. 3.

SCI Phoenix also has four "main" yards--2 on each side, East & West--that are
available to general population units on a rotating basis. These yards are vastly
larger in size and feature grassy areas, running tracks, diverse exercise
equipment, basketball and handball courts, etc. See Objection Exhibit A, SCI
Phoenix Main Yard Schedule. The CCU (M-Unit) is now, and seemingly will

remain, excluded from this schedule under the Agreement. —

Affording class members the same privileges as general population means

granting access to a main yard every other day. M-Unit could be bundled with

5
ed

Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 6 of 18

and follow the same schedule as S & T Units. Alternatively, if Defendants
insisted upon segregating the capital population, M-Unit alone could use Yard 4

on days that P, Q, & R are assigned to their side yards.

Under normal operating conditions, general population units have four hours of
outdoor recreation some of the year, and approximately six during part of the
year when evening recreation is run outdoors. See Ex. B, SCI Phoenix Daily

Operational Schedule.

Subsection (k) stipulates a two hour minimum alottment of outdoor recreation
per day. The proponents would argue that objectors ought to ignore the
minimums because "the goal in managing the CCU is to approximate as closely
as possible the residential setting" of general population. But the objector knows

full well how the Defendants arrived at this two hour minimum.

As currently operated, prisoners confined to the CCU do receive the exact same
amount of outdoor recreation as general population prisoners--albeit only i in the
CCU "side yard." However, the status quo is contingent upon the CCU being
filled to less than a third of its capacity: only about 30 of the unit's 96 cells are

occupied.

. For now, all 30 men are eligible* to attend the side yard during each recreation

period. But how long will the Department operate the CCU at a third of
capacity? Agreement Section V(F)(2) envisions a time when "the Department
may elect to consolidate the CCU's." What happens when there are 90 men on

the unit? _-

 

* With the exception of one handicapped, bed-ridden class member, Samuel Randolph, who the

Department seems unwilling to accomodate and who always registers 0 hours out-of-cell time.
{

Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 7 of 18

The CCU yard--constructed to contain 14 exercise enclosures--is nowhere near
adequate for 90 men. Officials have proposed splitting the unit into halves
(bundling two of the unit's four lettered "pods" together to allow a maximum of

48 prisoners out at one time), and establishing a rotation schedule.

An analysis of the square footage of the CCU "side yard" is necessary.
Agreement Exhibit 3 roughly calculates the area of the yard by multiplying the
entire width by a segment of its length, arriving at a figure of 6k sq. ft. This
generous estimate neglects the trapezoidal shape; deductions must be made for
the 120' x 50' rectangle being impinged upon by the building. A better estimate *

of square footage is 5k sq. ft.

Dividing that figure by the number of proposed occupants gives an estimate of
square feet per occupant (not accounting for the space taken by the awkward.
central door-cage, eight large tables, and other obstacles). The remaining
exercise enclosures--relics of the CCU's design as a level 5 unit--provide a handy

210 sq. ft. benchmark against which to gauge personal space.

If there are 30 prisoners in the CCU exercise yard, that equates to approximately |
166 sq. ft. per man--less than a prisoner enjoys inside of a level 5 enclosure. If the
number of occupants is bumped up to 48, that leaves little more than 100 sq. ft.
per man, at which point a prisoner is better off alone inside a cell!

-

The objector's nightmare scenario: its a hot summer day in July, 2021. M-Unit is

_ filled to near-capacity following the consolidation of CCU's. Today, M-Unit's C

& D pods have yard in the morning and evening. But A & B get their two hours

of outdoor recreation during the sweltering hours between 1 & 3pm.
2
“Seseseet

eae”

Case 1:18-cv-00176-JEJ Document 130. Filed 03/09/20 Page 8 of 18

48 men pack the giant concrete oven. They can't move around much, so instead
they talk about how prisoners from S & T blocks frolicked for six hours in the
grassy football-field-sized Main Yard 3. And here's the kicker: Main Yard 4--
which half the men can see from their East-facing windows--was unoccupied all

day!

In the above scenario, the Department is -in full compliance with Agreement
Section V(A)(2)(k). But was the plaintiff class provided with the same rights and

privileges afforded to general population?

Section V(A)(2)(p) states: "[E]ach faith representative will visit the CCU for the
purposes of providing congregate religious activity." Objector would strike
subsection (p) in favor of allowing CCU prisoners the opportunity to visit the
facility Chapel. | | |

Subsection (p) has been implemented early by the Department. However, the
CCU, even at capacity, is not a large enough population from which to draw a
congregation of each faith. Often, one man attends religious services by himself.

A lone soul does nota “congregation” make.

Section V(A)(2)(q)(iii) states: "A typewriter, computer, or word processor shall
be kept in each law library." Objector would not allow this library equipment
provision to be satisfied by having obsolete and inferior equipment that is not in

use elsewhere in the prison.

Given the grave nature of a capital sentence, it is entirely unjustifiable for the

~ plaintiff class to be materially disadvantaged in the preparation of legal defense.

8
Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 9 of 18

The objector would substitute a requirement that library equipment in the CCU
be equivalent to and have equivalent capability of those used by general

population prisoners.

Section V(A\(2)(v) states: "A CCU prisoner shall not be required to change cells

every ninety days unless there is a finding of elevated escape risk for that |
: prisoner." The objector would require details as to what criteria establish a

finding of "elevated escape risk" and what process would be utilized to review

and appeal such a finding.

Section V(E) regards Phased Contact Visitation. Because death-sentenced
- prisoners have had full contact visitation since July 2019, the objector would
strike this section in its entirety as a fait accompli. Failing that, there are several

objections to the language of the section.

Section V(E)(6) allows for the Department to initiate a “re-evaluation” of contact
visitation if it documents "multiple serious security breaches." The objector
contends this subsection conflicts with Section V(B) which states that, "Prisoners
confined in the CCU shall be subject to the same disciplinary rules and
procedures as prisoners housed in general population units." This disciplinary
provision is a corollary to the "equality principle" of which the objector

especially approves.

The practical result of this subsection would be the Department holding the
entire class liable for the conduct of individuals. Aside from the fundamental
due process issue of penalty-without-charge for uninvolved class members, the

Parties propose to subject accused offenders to the collateral consequence of the

9
Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 10 of 18

potentially violent disapprobation of their capitally-convicted peers.

The necessity of this provision is belied by facts invisible on the record and
again left for the objector to pass along to the court: in the first six months of full
contact visitation for CCU prisoners at SCI Phoenix, there has been nothing that
could conceivably qualify as a "serious security breach"--in fact, there have been

no.incidents of any kind.

In light of the SCI Phoenix sub-class's impressive 100% compliance rate with
Department visitation rules over a sustained period, the objector would not
make an exception to Agreement Section V(B) and would treat disciplinary

issues on an individual basis:

Failing the removal of Section V(E)(6), the objector would insist that the phrase

"serious security breach" be defined in the glossary of the Agreement. The

objector recommends the definition: "The commission of violent misconduct or
the introduction of Class I contraband as defined by DC-ADM 801 (Inmate
Discipline)." The objector would strike the word "multiple" in favor of a defined

number in excess of three, over a defined period not more than six months.

If some form of Section V(E) must remain, the objector would have it contain a
provision that class members receive the same number of visits per month--
disbursable in the same manner (ie, not restricted to one per week)--as general
population prisoners. The objector would add a provision that expressly _
mandates all the same general population procedures be used to handle class

members' visits and visitors.

Section V(F) calls for "phased integration" into general population for those

10
Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 11 of 18

prisoners whose sentences have been modified by the courts. The objector
_ would have all parts of this subsection use the procedure of part 3: "Defendants .
shall, within 30 days...re-classify each CCU prisoner under the Pennsylvania
- Additive Classification Tool," rather than move them into temporary housing of

unspecified duration.

¢ Should the "phased integration" of Section V(F)(1) remain, the objector would
seek to clarify the vagueness created by having a prisoner spending an
"appropriate" amount of time in a transitional unit. The objector would insert a

defined timeframe. ‘

¢ The objector would insert a new subsection (G) into Section V which deals with
“Phase II" CCU prisoners. (A "Phase II" prisoner is one whose death warrant has

_ been signed by the Governor/designee and is technically pending execution.)

In Pennsylvania, a death warrant is-issued after each unsuccessful layer of
appeal even when all appellate avenues are not yet exhausted, i.e., even though
the prisoner will not be executed. This practice has been criticized in the 2018

Joint State Government Commission Task Force Report on Capital Punishment

(p. 157-8).

When a prisoner's death warrant is signed, it is the Department's policy to
isolate that prisoner to the ereatest extent possible and impose a’ number of
onerous restrictions. The objector would insert language that would require the
Department to determine, through their Office of Chief Counsel, whether a
prisoner with an active death warrant has appeals remaining. Given such a

finding, no modifications to that prisoner's housing conditions should be made.

11
2,

%

‘ o
‘seamen

—

Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 12 of 18

2. Chief Objections

Chief objections are those which pertain to the whole of the Agreement
generally and the condition of class members if the Agreement takes effect.
Chief objections are supported by, and represent the sum total of, the numerous

specific objections to the Settlement Agreement text outlined immediately supra.

a) The Agreement is Unreasonable

Objector submits that the built-in contradictions render the Agreement
inherently unreasonable and unworkable because conflicting provisions will
likely confuse the Compliance team as to which controls; and the risk that.
conflicting provisions may become a source of dispute between the Parties is

intolerably high.

-b) The Agreement Fails to Remedy the Due Process Violation

‘Since class members will be left in conditions that continue to impose atypical.

and significant hardship as compared with the ordinary incidents of prison life;
and since class members will still have no meaningful opportunity to challenge

their automatic and indefinite confinement under these conditions that serve no
credible penological objective, the Agreement fails to remedy the due process

violation claimed in the initial complaint.

B. The Notice of Proposed Settlement Agreement

The proposed Agreement was preliminary approved on November 20, 2019, at which
time the court ordered notice to be given by December 4, 2019. The day before that
deadline, the objector observed employees of the Department disseminating notice to

some class members at SCI Phoenix.

“1. The undersigned strenuously objects to members of the class being given only 34

12
Sener

é
‘eae

Case 1:18-cv-00176-JEJ Document130- Filed 03/09/20 Page 13 of 18

calendar days to read and register an objection to the Agreement. Additionally, since
objections "must be postmarked by January 6, 2020" (Order, p. 2, 11/20/19), the realities
of the prison mailroom dictate that filings must be placed in mail receptacles by Friday,
January 3, or risk untimeliness. Objectors have been given only 31 calendar days.
Although some courts have upheld slightly shorter notice, this particular class is vo
characterized by the pervasiveness of mental illness and cognitive deficiences caused or
exacerbated by the Defendants’ conduct. The existence of an intellectually inhibited
plaintiff class cannot possibly.-have escaped the attention of the court, central as it is to

the claims in this case.

Within the one month afforded the class members is the winter holiday period of
Christmas, Hanukkah and Kwanzaa followed closely by New Year's. This is a period
during which it would be especially difficult, if not impossible, for interested class
members to secure counsel to assist in the thorough comprehension of the Agreement's
terms and issue a counseled objection. Objectors have been given a "rump" month,

consisting of as little as 14 true business days.

2. The objector wonders if there are class members who haven't received notice at all.
The method selected by the parties and approved by the court calls for notice to be
“distributed to class members and posted in the [CCU's}," and for "complete copies of
the Settlement Agreement [to be] available for review in the dayroom/library of each
[CCU]." (Order, 11/20/19). However, because the Defendants were quick to implement

the changes in disciplinary procedure referred to in Agreement Section V(B), not all

_ class members reside in CCU's.

For that reason, the objector questions whether posting notices and placing copies of the

Agreement in common areas of the CCU was a reasonably selected means to apprise

13
ed

Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 14 of 18

interested parties. Out of pure concern for the rights of fellow class members, the

objector begs the indulgence of the court to register this somewhat speculative

objection. If the Defendants were scrupulous about notifying all class members--and
affording each an opportunity to review the Agreement--then this objection will be

withdrawn.

If, however, there were any class members who failed to receive notice, a grave
objection is indeed appropriate. Though courts have held that notice need not be perfect
and that complete “actual notice" is not strictly required, the objector again asks for

consideration of this particular class.

Unlike in many class actions, there is a definite, known, and relatively small number of

' class members (death-sentenced prisoners in Pennsylvania) whose whereabouts are

certain at all times: in the close custody of Defendants. This is a case where it was easily
within the grasp of the parties and the court to reasonably select--and execute--a

method of notice; failure here--if it occured--would be a manifest injustice.

3. The objector next submits that the Notice of Proposed Settlement was erroneous and
substantively misinformed class members as to the primary benefit they could expect. —
The Notice's proclamation of class members being provided with all the rights and
privileges afforded to prisoners housed on standard general population units is a pie-

in-the-sky that class members can never hope to thumb under the Agreement.

The headlining provision is blatantly untrue. The Notice could have recovered some
fairness had it hinted at the exceptions to equality of treatment contained within the

Agreement. Instead, it further mislead: e.g., a spiritually exhausted class member who

14
Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 15 of 18

took heart to learn of "access to congregate religious activities" (Notice, p.3) has been

forsaken.

Of course, notice is only meant to generally summarize the settlement and need not be
unduly specific; however, it must contain a fair recital of the facts and must never, as.

here, falsely state the chief benefit to the class.

An average person would remain misinformed by the Notice until that person a) was
given some knowledge of the rights and privileges afforded prisoners in general

_ population in Pennsylvania and b) applied that knowledge to an analysis of the terms of
the Agreement. oe |

A semi-literate death row prisoner, who has just enough wherewithal to grasp the
simple language of the Notice, but either a) does not know much about prison life
outside of the CCU, or b) is. unable to fully fathom the complexities of the Agreement,
would remain materially misinformed and thus unable to formulate meaningful
commentary or properly judge the need for an objection. For this reason, the court
cannot assume tacit approval from members of the class who are silent on the docket

sheet. Simply put: they may have been tricked!

4, The objector asks the court to consider each of these objections independently of one
another but then to consider the interrelationship of their elements and the combined
effect on the fairness and sufficiency of the Notice. That the largely uneducated,
disproportionately mentally ill and cognitively impaired member class be given
substantively misleading notice of a complicated and self-contradictory Agreement
with only a rump month's worth of time to object is violative of the due process

‘principles which underpin the notice provisions of Fed. R. Civ. P. 23.

15
Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 16 of 18

IV. CONCLUSION

Members of a plaintiff class rarely, if ever, have quite as much at stake as the class does

here. This is greater than a coupon for a truck's defective fuel tank or any recompense of

a fraudulent investment; greater even than being made whole after bodily injury.

This class suffered the decades: the gradual decomposition of mind, body, and soul
while in the hands of the Department. Death--the jurors’ penalty: a mercy compared to
the twisting miseries about which they, the Defendants, they knew. And for which, we

now know with certainty, there was no need.

Yet we came before the court seeking not a nickel. Declare against torture, we asked;
impose an evolution to match the decency of the age, your honor; compel them to hear

us! Such modest relief we beseeched.

Across America, justice is rendered by barter. Our agents went to the table to haggle
with our custodians, just as courts, by necessity, encourage. Every facet of our lives was
at issue. The Agreement will effect our every waking moment; the lasting impact of this
suit will resonate inside damaged minds and extend, remarkably, far into future class

members’ futures.

The Defendants, evidently, offered: "We'll step off their necks a bit'--the pressure is
getting hard to maintain--"but we won't treat them like the rest." What was class
counsel's reply? Was it: "We'll draft something that gives equal treatment some lip
service."? "They'll never notice. Half of them are too poor and retarded to do anything ©

about it."?!

Your honor, this Agreement is laced with contradictions; it shall unravel. Further, it

16
\
aed

Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 Page 17 of 18

leaves class members in a state of irremediable violation--no way out of the CCU, which
remains a place of unusual and undue hardship compared with any other cell block in

Pennsylvania, even if not as plainly barbarous as formerly.

The objector respectfully and humbly requests disapproval of the Agreement.

 

signed: CE LZ LI

- Nameapoct: wk lte ZF OGr/I OCW by
SCI Phoenix
Box 244
Collegeville, PA 19426

Date. )~ 7-26

17
Case 1:18-cv-00176-JEJ Document 130 Filed 03/09/20 . Page 18 of 18

weal ter FORD
SCI Phoenix

Box 244

Collegeville, PA 19426

nog,

Cierk of Court

United States District Court
Reagan Federal Bldg. & U.S. llourthouse
228 Walnut Street
Harrisburg, PA 17101

RECEIVED
HARRISBURG, PA

WAR 09 2020

   

PER

DEPUTY CLERK

 

 

? Hy, } ail qisded Hiaaed i nid svosgqgjlesddefliafigh nh]
Hepp Ee pavadyypaardppaapay
